Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 1 of 19

In THE UNITED STATES District Court Wu

FOR THE WESTERN District or New York

Montgomery Blair Sibley,
Plaintiff, Case No.: 1 9 C V 6 d 1 7 FPC
Vs. VERIFIED COMPLAINT For DECLARATORY

JUDGMENT AND PRELIMINARY AND PERMANENT

Chauncey J. Watches, solely in his official Insunctive RELIEF

capacity as a New York Consolidated Laws,

Penal Law §265.00(10) Licensing Officer, Apvisory Jury TRIAL REQuEsTep

Defendant.

Plaintiff, Montgomery Blair Sibley (“Sibley”), sues Defendant, Chauncey J. Watches
solely in his official capacity as a New York Penal Law §265.00(10) Licensing Officer
(“Defendant Licensing Officer”), and, pursuant to 28 U.S.C. §1746, states that the factual
matters stated herein are true under penalty of perjury, alleging as follows:

INTRODUCTION

By this suit, Sibley seeks:

e A Declaratory Judgment that New York’s criminal ban on Sibley’s handgun
possession in his home and cane sword possession both in his home and in public
on its face and as applied violates Sibley’s: (i) Fundamental rights, (ii) Second

Amendment to the Federal Constitution rights and (iii) has been preempted by
Federal Law;

 

e Preliminary and Permanent Injunctive Relief directing the Defendant Licensing
Officer to register Sibley’s handguns and issue him a license to carry his
handguns in the home;

e A Declaratory Judgment that New York’s administrative handgun licensing
procedure on its face and as applied in Steuben County, New York and as
codified in N.Y. Penal Law §400.00 et seg. and N.Y. Admin. P. Act, $100 et seq.
violates Sibley’s rights protected by: (i) the First Amendment to the Federal

 
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 2 of 19

Constitution, (ii) the Second Amendment to the Federal Constitution, (iii) The
Fourteenth Amendment to the Federal Constitution, (iv) the New York State
Constitution, Article I, §8 and (v) the tenets of New York Administrative Law;

e A Declaratory Judgment that the judicial review system of New York’s
administrative handgun licensing procedure codified in New York CPLR, Article
78 on its face and as applied violates Federal and New York Due Process
guarantees as failing to provide meaningful judicial review.

JURISDICTION AND VENUE
1. Jurisdiction of this Court is invoked pursuant to 28 U.S. Code §1331 and 28 U.S.
Code §2201 & §2202.
2. Venue in this court is proper pursuant to 28 U.S. Code §1391 as a substantial part
of the events or omissions giving rise to the claims herein occurred in Steuben County, New

York.
PARTIES
3. Sibley, is sui generis and a “natural born Citizen” of the United States as he was
born in Rochester, New York, the child of two United States citizens, Harper Sibley, Jr. and
Beatrice Blair Sibley and has continuously resided in the United States since his birth. Sibley at
all times relevant herein has resided in the city of Corning, Steuben County, New York. Sibley:

A. Is twenty-one years of age or older (N.Y. Penal Law §400.00(1)(a));

B. Has not been convicted anywhere of a felony or a serious offense or is not the
subject of an outstanding warrant of arrest issued upon the alleged commission of
a felony or serious offense (N.Y. Penal Law §400.00(1)(c));

Is not a fugitive from justice (N.Y. Penal Law §400.00(1)(d));

Is not an unlawful user of or addicted to any controlled substance as defined in
section 21 U.S.C, §802 (N.Y. Penal Law §400.00(1)(e));

E. Isa U.S. Citizen who has not renounced his citizenship nor served in the Armed
Forces (N.Y. Penal Law §400.00(1)(£),(g) & (h));

Has never suffered any mental illness (N.Y. Penal Law §400.00(1)(i));

Has not been involuntarily committed to a facility under the jurisdiction of an
office of the department of mental hygiene nor has been civilly confined ina
secure treatment facility (N.Y. Penal Law §400.00(1)(j));

vo

Q 7
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 3 of 19

H. Has not had a license revoked or who is not under a suspension or ineligibility
order issued pursuant to the provisions of section 530.14 of the Criminal
Procedure Law or section eight hundred forty-two-a of the Family Court Act
(N.Y. Penal Law §400.00(1)(k));

I. Has not had a guardian appointed for him pursuant to any provision of state law,
based on a determination that as a result of marked subnormal intelligence, mental
illness, incapacity, condition or disease, he or she lacks the mental capacity to
contract or manage his or her own affairs (N.Y. Penal Law §400.00(1)(m)).

4, Defendant Chauncey J. Watches: (i) is a New York Penal Law §265.00(10)
Pistol/Revolver Licensing Officer for Steuben County, New York, (ii) is sued solely in that
official capacity and (iii) whose public office address is: 3 E. Pulteney Square, Bath, Steuben
County, N.Y. 14810.

Previous Lawsutts

5. There are no previous lawsuits between the instant parties or regarding the same
facts involved in this case.

GENERAL ALLEGATIONS

6. Since the early 1970s, Sibley has owned and possessed handguns receiving in the
1980s licenses to carry concealed such handguns in both New York and Florida. In or about
2009, Sibley moved to the District of Columbia where he continued to possess his handguns in
his residence. Likewise, Sibley has possessed, in his home and when in public, since the early
1970s, a cane sword having concealed within it a blade that may be used as a sword or stiletto for
self-defense.

7. In November 2017, Sibley relocated to Corning, New York, transporting his
handguns to his new residence. Additionally, in November 2017, Sibley was licensed by the

New York State Department of Environmental Conservation, Division of Fish, Wildlife and

Marine Resources, Special Licenses Unit as a Nuisance Wildlife Control Operator, and issued
Case 6:19-cv-06517-FPG Document 1 Filed 07/09/19 Page 4 of 19

License #2799. Sibley continues to hold that Nuisance Wildlife Control Operator License to this
day.

8. In April 2018, Sibley obtained his New York Hunter Education Certificate of
Qualification.

9. On July 18, 2018, Sibley filed his State of New York Pistol/Revolver License
Application (“Application”) with the Clerk of Steuben County. An un-executed copy of the
redacted-for-privacy Application and Receipt is attached hereto as Exhibit “A”. Notably, Sibley,
though not required, disclosed the make, model and serial number of the two handguns in his
possession on the Application. Sibley’s Application was referred to the Defendant Licensing
Officer for processing. The Application included Sibley’s fingerprints which triggered a series
of background checks with the New York State Division of Criminal Justice Services, the
Federal Bureau of Investigation, and the New York State Department of Mental Hygiene which,
upon information and belief, all came back negative for any criminal or mental health history.

10. Five months later, on December 28, 2018, Sibley was interviewed in person by
Steuben County Deputy Sheriff McCoy regarding his Application. A few days later, Deputy
McCoy advised Sibley by telephone that he must either: (i) surrender his handguns to the Sheriff
or a licensed firearms dealer or (ii) remove the handguns from New York pending determination
of his Application. Deputy McCoy further advised that Sibley’s possession of his handguns in
his residence was a crime pursuant to N.Y. Penal Law §265 et seq. Accordingly, Sibley removed

his handguns and cane sword from New York.

 
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 5 of 19

11. On or about March 8, 2019, Sibley legally purchased a shotgun from a Federal
Firearms Licensee in New York after passing the requisite Federal NICS background check.
That shotgun remains in Sibley’s possession in his home.

12. Onor about May 16, 2019, the Defendant Licensing Officer ex parte contacted
Sibley’s employer by telephone seeking information about Sibley’s activities as a New York
Nuisance Wildlife Control Operator.

13. On May 29, 2019 — three hundred fifteen (315) days or 10 % months after Sibley
filed his application — the Defendant Licensing Officer sent Sibley a letter denying to Sibley a
Pistol/Revolver License. In that letter, the Defendant Licensing Officer stated in pertinent part:

e That the Defendant Licensing Officer had reviewed Sibley’s application and “the
investigation submitted by the Steuben County Sheriffs Department”;

e “The basis for the denial results from concerns about your being sufficiently
responsible to possess and care for a pistol”;

e “[T]he Court is concerned that your history demonstrates that you place your own
interest above the interests of society”;

e “You do have the right to request a hearing with regard to the denial of your
application.”

A copy of the Defendant Licensing Officer’s May 29, 2019, letter is attached hereto as Exhibit
“B”.
14, On June 14, 2019, Sibley responded to the May 29, 2019, letter from the
Defendant Licensing Officer stating in sum and substance:
e That he was requesting a hearing on the denial;

e Requesting copies of all written investigation reports and/or objections from any
police authority or person reported to the Defendant Licensing Officer;

e Requesting the sum and substance of any orally-communicated information
received by the Defendant Licensing Officer regarding Sibley’s application;
Case 6:19-cv-06517-FPG Document 1 Filed 07/09/19 Page 6 of 19

e Requesting copies of any legal or educational authorities or State Administrative
Procedure Act, §102(14) Guidance Documents used to process Sibley’s
application; and

e Advising that within thirty (30) days of receiving the above-information, Sibley
would advise on the time needed to gather evidence to respond at the requested
hearing.

A copy of Sibley’s June 14, 2019, letter is attached hereto as Exhibit “C”.
15. In response, on June 25, 2019, the Defendant Licensing Officer wrote Sibley
stating:

e “Pursuant to your request I have scheduled a hearing on July 31, 2019 at 10:30
a.m. in Courtroom C at the Steuben County Courthouse, 3 E. Pulteney Square,
Bath, New York”;

e “You should be prepared to proceed on that date with any evidence which you
intend to present to the Court including testimony from you or any other witness

concerning your application”; and

e “I have reviewed your requests for information and documents and find them to
be without legal basis and therefore they are denied.”

A copy of the Defendant Licensing Officer’s June 25, 2019, letter is attached hereto as Exhibit

“D”.
First Claim
DECLARATORY RELIEF
16. Sibley re-alleges paragraphs | through 15 and incorporates them herein by
reference.

17. The Second Amendment to the Federal Constitution states: “A well regulated
Militia, being necessary to the security of a free State, the right of the people to keep and bear

Arms, shall not be infringed.”
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 7 of 19

18. Under the Second Amendment, Sibley has a Federal Constitutional right ~ not a
privilege — to possess handguns and cane swords held and used for self-defense in his home.
Additionally, Sibley has a Fundamental right to possess his cane sword in public. Finally, as
Sibley has been approved pursuant to 18 U.S. Code §922 to purchase a shotgun and therefore
Sibley could have purchased a handgun, Federal law preempts New York law regarding
possessing a handgun in the home.

19. N.Y. Penal Law §265.01(1), states “Criminal possession of a weapon in the fourth
degree: A person is guilty of criminal possession of a weapon in the fourth degree when: “He or
she possesses any [pistol or] ... cane sword.” N.Y. Penal Law §265.01(1), criminalizes
possession of a handgun by Sibley in Sibley’s home and Sibley’s cane sword both in his home
and in public.

WHEREFORE, Sibley respectfully requests that this Court:

A. Assume jurisdiction of this action;

B. Declare that Sibley has, under the Second Amendment, a Federal Constitutional
right — not a privilege — to possess handguns held and used for self-defense in his home and a
fundamental right to possess his cane sword both in his home and in public.

C. Declare that Federal law preempts New York law regarding possessing a
handgun in the home.

D. Declare therefore that N.Y. Penal Law §265.01(1) violates Sibley’s Second
Amendment right to possess handguns held and used for self-defense in his home and Sibley’s

Fundamental right to possess a cane sword both in his home and in public.
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 8 of 19

E, Retain jurisdiction of this matter to enforce this Declaratory Decree if
subsequently violated; and
F. Enter such other and further relief as the Court deems just and proper.

SECOND CLAIM
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

20. Sibley re-alleges paragraphs 1 through 19 and incorporates them herein by
reference.

21. _ By the denial of Sibley’s Application, the Defendant Licensing Officer has
violated Sibley’s rights described in the First Claim herein as Sibley is not disqualified from the
exercise of his Second Amendment rights in his home and thus the Defendant Licensing Officer
must permit Sibley to register his handguns and must issue Sibley a license to carry them in the
home.

22. Sibley is in danger of suffering irreparable harm if he is unable to exercise his
right of resistance and self-preservation in his home if and when it becomes necessary.

23. The State of New York acting through the Defendant Licensing Officer will suffer
no appreciable harm from the granting of this requested preliminary and permanent injunction as
the injunctions only seeks that to which Sibley is indisputably entitled: The Fundamental and
Second Amendment right of resistance and self-preservation in his home.

WHEREFORE, Sibley respectfully requests that this Court:

A. Assume jurisdiction of this action;

B. Issue a preliminary injunction and then a permanent injunction directing the
Defendant Licensing Officer to register Sibley’s handguns and issue him a license to carry his

handguns in the home;
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 9 of 19

C. Retain jurisdiction of this matter to enforce its preliminary and/or permanent
injunctions if subsequently violated by Defendant Licensing Officer; and
D. Enter such other and further relief as the Court deems just and proper.

TuirD CLAIM
DECLARATORY RELIEF

24. Sibley re-alleges paragraphs | through 23 and incorporates them herein by
reference.

25. New York Penal Law §400.00(1) — Licenses to carry, possess, repair and dispose
of firearms, “Eligibility” states in pertinent part: “No [firearm] license shall be issued or renewed
except for an applicant: . . . (b) of good moral character . . . (n) concerning whom no good cause
exists for the denial of the license.”

26. Upon information and belief, and after a reasonable opportunity for discovery,
Sibley will establish that: (i) the Defendant Licensing Officer denied Sibley’s Application upon
the conclusion that Sibley lacked “good moral character” and (ii) the basis for that conclusion
was solely Sibley’s litigation activities upon behalf of himself, his children and his clients.

27. New York Penal Law §400.00(1)(b) & (n) on their face and as applied disfavors
and punishes Sibley upon Sibley’s ideas and viewpoints as expressed in his litigations and
petitions and thus discriminates against Sibley in the denial of his Application thereby violating
the First and Fourteenth Amendments to the Federal Constitution.

28. | New York Penal Law §400.00(1)(b) & (n) on their face and as applied are facially
invalid as they violate the free speech, petition and due process guarantees of the First and
Fourteenth Amendments as the legal-terms-of-art “good moral character” and “no good cause

exists for the denial of the license” are void-for-vagueness, facially overbroad, violate the equal
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 10 of 19

protection and privileges or immunities guarantees and encourages and permits, as here, arbitrary
and discriminatory enforcement.

WHEREFORE, Sibley respectfully requests that this Court:

A. Assume jurisdiction of this action;

B. Declare that New York Penal Law §400.00(1)(b) & (n) on their face and/or as
applied violate Sibley’s rights to speech and petition guaranteed under the First and Fourteenth
Amendments for the ideas and viewpoints as expressed in Sibley’s litigations and petitions;

C. Declare that New York Penal Law §400.00(1)(b) & (n) on their face and/or as
applied are void-for-vagueness, facially overbroad, violate the equal protection and privileges or
immunities guarantees of the First and Fourteenth Amendments and encourages and permits, as
here, arbitrary and discriminatory enforcement.

Dz. Retain jurisdiction of this matter to enforce this Declaratory Decree if
subsequently violated; and

E. Enter such other and further relief as the Court deems just and proper.

Fourty CLam
DECLARATORY RELIEF

29. Sibley re-alleges paragraphs 1 through 28 and incorporates them herein by
reference.

30. N.Y. Admin. P. Act, §100 et seq. on its face and/or as applied permitted the
Defendant Licensing Officer to deny Sibley’s Application: (i) upon evidence the Defendant
Licensing Officer ex parte received from the Steuben County Sheriffs Office which the

Defendant Licensing Officer refused to disclose to Sibley, (ii) upon the Defendant Licensing

 

Officer own ex parte communications with Sibley’s employer, (iii) before receiving Sibley’s

 

10
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 11 of 19

factual and legal contentions in opposition, (iv) by an Order which failed to articulate the factual
and legal basis for the decision and (v) in violation of the six (6) month statutory time constraint
for determining Sibley’s Application contained in N.Y. Penal Law §400.00(4-a).

31. Assuch, N.Y. Admin. P. Act, §100 et seq. on its face and/or as applied violated
Sibley’s due process rights protected by the Fourteenth Amendment to the Federal Constitution,
the New York State Constitution, Article I, §6 and the tenets of New York Administrative Law.

WHEREFORE, Sibley respectfully requests that this Court:

A. Assume jurisdiction of this action;

B. Declare that N.Y. Admin. P. Act, §100 ef seg. on its face and/or as applied in
Sibley’s Application violated Sibley’s due process rights protected by the Fourteenth
Amendment to the Federal Constitution, the New York State Constitution, Article I, §6 and the
tenets of New York Administrative Law.

C. Retain jurisdiction of this matter to enforce this Declaratory Decree if
subsequently violated; and

D. Enter such other and further relief as the Court deems just and proper.

Firrg CLAIM
DECLARATORY RELIEF

32. Sibley re-alleges paragraphs 1 through 31 and incorporates them herein by .
reference.

33. In New York, the administrative determination of Sibley’s Application by the
Defendant Licensing Office is not the last word: Sibley has an absolute right to challenge the
legality of the Defendant Licensing Officer’s determination of Sibley’s Application before an

independent judicial tribunal.

Il
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 12 of 19

34. In New York, CPLR Article 78 is the only avenue available for relief from
administrative determinations. In an Article 78 proceeding, only four questions may be raised.
They are as follows:

e@ Whether the body or officer failed to perform a duty enjoined upon it by law;

e@ Whether the body or officer proceeded, is proceeding or is about to proceed,
without or in excess of jurisdiction;

e Whether a determination made, in violation of lawful procedure, was affected by
an error of law or was arbitrary and capricious or an abuse of discretion, including
abuse of discretion as to the measure or mode of penalty or discipline imposed; or

e@ Whether a determination made, as a result of a hearing held, at which evidence
was taken pursuant to direction by law, is on the entire record supported by
substantial evidence.

35. | The New York Secure Ammunition and Firearms Enforcement Act of 2013
allows the holders of handgun permits: “to request that their application information be made
exempt from disclosure under state Freedom of Information Law.”

36. An Article 78 judicial review of Sibley’s Application would be meaningless, since
such a decision regarding whether a determination is arbitrary or capricious a priori can only be

made by comparing Sibley’s Application to: (i) objective standards or (ii) other determinations,

neither of which are available in an Article 78 proceeding as there are neither objective standards

 

contained in New York Penal Law §400.00(1)(b) & (n) nor are other determinations of
Pistol/Revolver applications available to compare Sibley’s Application against to insure equal
application of New York Penal Law §400.00(1).

37. Moreover, an Article 78 judicial review would be meaningless as Sibley has not

been given: (i) the factual basis for the Defendant Licensing Officer’s decision, (ii) the specific

12
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 13 of 19

reason for denial of Sibley Application nor (iii) a meaningful opportunity to respond to those
reasons.

WHEREFORE, Sibley respectfully requests that this Court:

A. Assume jurisdiction of this action;

B. Declare that a New York CPLR Article 78 review of Sibley’s Application on its
face and/or as applied would violate Sibley’s due process rights protected by the Fourteenth
Amendment to the Federal Constitution, New York State Constitution, Article I, §6 and the
tenets of New York Administrative Law.

C. Retain jurisdiction of this matter to enforce this Declaratory Decree if
subsequently violated; and

D. Enter such other and further relief as the Court deems just and proper.
Apvisory JURY TRIAL REQUESTED

I declare under penalty of perjury that the foregoing is true and correct.

Montcomery Bair SIBLEY
Plaintiff

189 Chemung Street
Corning, N.Y. 14830

(607) 301-0967
mbsibley@gmail.com

 

 

 

Mongomery Blair Sibley

13
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 14 of 19

INSTRUCTIONS: Print or type in black ink only

PPB 3 (Rev. 06/17) County of Issue
Steuben

 

    
    

 
 

NYSID Number

 
 
 

License Number

STATE OF NEW YORK

PISTOL /REVOLVER LICENSE APPLICATION — | Expiration Dats

 
    

 

 

 

Date of Issue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ST TB LIE|Y | | | i
PEsiFIY] | | PET TT tT TT TT Tt TT | | ET EE Et |
[ Firet Name MI | Date of Birth — MM DD YyTY NY Driver's License (or NY Non-Driver ID) No.
wjo[witisjo|mieiriy{] | | | | {||| :

Gender | Social S Race Height Weight Eyes Hair Citizen of USA

M w [te | "0 190 BLUE GRAY | Yes [NO

rnse CHEMUNG STREET, TS" CORNING, WY 14030.

Waling Agchees (if dierent tom physical address) :

Piper, Prone Nae Secondary Phone Number Emal Address MBSIBLEY@CMAIL .COM

WERTDTAN BIRD REMOVAL "NUISANCE WILDLIFE CONTROL OPERATOR| NUISANCE WILDLIFE CONTROL

 

 

 

Business Address (Street number, street name, apartment number, city, state, zip coda)
17 N Franklin St, Christiansburg, VA 24073

i hereby apply for a Pistol / Revolver License to: (Check only one) [X] Cary Concealed [[] * Possess on Premises [7] * Possess / Carry During Employment

( * ) Premise Address or Employer Name and Address must be provided below:
Employer Name (if Carry During Employmant) Address or Other Location (Street number, street name, apartment number, city, state, zip code)
MERIDIAN BIRD REMOVAL 17 N Franklin St, Christiansburg, VA 24073

 

 

A license is required for the following reasons:
PERSONAL SAFETY AND FOR USE IN EMPLOYMENT WHEN I MUST DISPATCH WILDLIFE

Give charactor re attest to your character.

Nicol, Kathleen

Schonberg, Rita

Siegel, John 607
omon,

 

Have you ever been arrested, summoned, charged or
_if Yes, furnish the following information

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you a fugitive from justice?” TC] ves [No
Are you an unlawful user of or addicted to any controlled substance as defined In section 21 U.S.C. 8027 C] Yes isl NO
Are you an allen tllegally or unlawfully in the United States? CJ yes [4 no
Are you an alien admitted to the United States who does not qualify for the exceptions under 18 U.S.C, 922 (y}{2)? CL] Yes es NO
Have you been discharged from the Armed Forces under dishonorable conditions? [J] ves {no
Have you ever renounced your United States citizenship? C1 Yes 1 NO
Have you ever suffered any mental Iliness? Cl ves [I no
Have you ever been Involuntarily committed to a mental health facility? C] ves FJ NO
Have you ever had a pistol / revolver llconse revoked? _ C] YEs FI] no
Are you under any flrearms suspension or ineligibility order issued pursuant to the provisions of section 530.14 of the oO YES ] NO

criminal procedure law or section elght hundred forty-two-a of the family court act?

Have you had a guardian appointed for you pursuant to any provision of state law, based on a determination that as a result
of marked subnormal Intelligence, mental illness, incapacity, condition or disease you lack the mental capacity to contract or CO YES NO

manage your own affairs?

 

 

 

Are you aware of any good cause for the denlal of the license? [] Yes NO
Are you prohibited from possessing firearms under federal law, including having been convicted in any court of a
misdemeanor crime of domestic violence or being under Indictment for a crime punishable by imprisonment for a term ; oO YES NO

exceeding one year?
if the answer to any of the questions above is YES, explain here:

 

 

 

 

Exhibit "A"
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 15 of 19

 

 

For applicants under twenty-one years of age only:
Have you been honorably discharged from the United States Army, Navy, Marine Corps, Air Force or Coast Guard, or the

[] yes [] No

National Guard of the State of New York?

 

Photograph
Of Applicant
Taken Within 30 Days

Full Face Only

 

 

 

Knowingly providing false information will be sufficient cause to deny this application and
constitutes a crime punishable by fine, imprisonment, or both. [| am aware that the following
conditions affect any license which may be issued to me:

1. No license issued as a result of this application is valid in the City of New York.

2. Any license issued as a result of this application will be valid only for a pistol or revolver specifically described in the
license properly issued by the licensing officer.

3. If | permanently change my address, notice of such change and my new address must be forwarded to the
Superintendent of the State Police and in Nassau County and Suffolk County, to the licensing officer of that county,
within 10 days of such change.

4. Any license issued as a result of this application is subject to revocation at any time by the licensing officer or any
judge or justice of a court of record.

 

 

 

 

Signature of Applicant

Jurat:
Signed and sworn to before me
This day of , 20
at , New York
Signature of Officer Administering Oath Title of Officer

APPLICATION NOT VALID UNLESS SWORN

Fingerprints submitted electronically by:

Name

Date Submitted

Rank Organization

 

 

 

Investigation Report — All information provided by this applicant has been verified:

Name

Rank Organization

 

 

Signature of Investigating Officer

 

This application is Approved ~ Disapproved (Strike out one)

The following restriction(s) is (are) applicable to this license:

 

 

Titla and Signature of Licensing Officer

If Licensing Officer authorizes the possession of a pistol, revolver or single shot firearm(s) at the time of issue of original license,
furnish the following information:

 

 

 

 

 

 

Manufacturer he f Model fon Caliber(s) Serial Number Property Of
Ruger Pistol .22 cal auto pistol Oo .22 14-62509 Montgomery Sibley
Browning Pistol BDA .380 auto pistol | [] | .380 | 425PxX04051 Montgomery Sibley

O
O

 

 

 

 

 

 

 

 

Duplicate of this application must be filed with the Superintendent of State Police within 10 days of issuance as required by Penal Law Section 400.00 SUBD.5.
This form is approved by Superintendent of the State Police as required by Penal Law section 400.00, SUBD. 3.
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 16 of 19

STEUBEN COUNTY CLERK
JUDITH M. HUNTER

Receipt

Receipt Date: 07/18/2018 09:43:11 AM
RECEIPT # 20180069770

Recording Clerk: LM

Cash Drawer: CASHS

Rec'd Frm: MONTGOMERY SIBLEY
Rec'd In Person

Misc Fees
Pistol Permit - New $10.00
Pistol Permit Photo Fee $10.00

Receipt Summary

TOTAL RECEIPT: -~---> $20.00
TOTAL RECEIVED: -~---> $20.00
CASH BACK: ----> $0.00
PAYMENTS

Cash -> $20.00

 

3 EAST PULTENEY SQUARE, BATH, NY 14810 Phone # (607) 664-2563
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 17 of 19

 

STEUBEN COUNTY
COUNTY & FAMILY COURT
CHAMBERS
3 E. PULTENEY SQUARE (607) 622-8192
BATH NY 14810 Fax (607) 622-8241
Hon. Chauncey J. Watches Vivian €. Strache, Esq.
County and Family Court Judge Court Attorney
May 29, 2019

Mr. Montgotmety Sibley
189 Chemung Street #3
Corning, NY 14830

RE: NYS Pistol Permit Application

Dear Mr. Sibley:

Yout application to obtain a pistol permit has been submitted to me for my consideration. I have
teviewed your application and the investigation submitted by the Steuben County Sheriff's Department.
The possession of a pistol permit license is a serious responsibility and a privilege. Therefore, the Court

takes each application very seriously.

Your application for a pistol permit is denied. This decision is based upon concerns expressed in
the Sheriff's investigation. The basis for the denial results from concerns about your being sufficiently
responsible to possess and care for a pistol; the Court is concerned that your history demonstrates that
you place your own interest above the interests of society

You do have the right to request a hearing with regard to the denial of your application. If you
want a hearing you must submit a written request to the Pistol Permit Clerk within thirty (30) days of the
date of this denial. The purpose of the hearing would be to allow you to testify and for you to present
any other witness(es) that you believe could address the concerns mentioned in the foregoing and show
that you should now be entitled to a pistol permit license. The County will also be able to present witnesses
concerning the results of their investigation.

If after thirty (30) days, you fail to request a hearing, the denial will be deemed final.

 

County Court Judge

CJW/rac

Exhibit "B"
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 18 of 19

Montgomery Blair Sibley

 

189 Chemung Street
Corning, N.Y. 14830
607-301-0967
mbsibley@gmail.com

June 14, 2019

USPS Tracking #: 9590940241208092937555
Licensing Officer Chauncey J. Watches

3 E. Pulteney Square

Bath, N.Y. 14810

Re: NYS Pistol Permit Application

Greetings:

I am in receipt of that certain letter dated May 29, 2019, from you in your capacity as a
New York Consolidated Laws, Penal Law §265.00(10) Licensing Officer to me. I have this day
requested a hearing from the Steuben County Pistol Permit Clerk in regards to the denial of my
Pistol Permit Application; a copy of that request is attached hereto. Please note my new
telephone number above for any telephonic communciations.

Prior to advising you regarding my desired scheduling and duration of the
above-referenced hearing, I am requesting from you copies of all written investigation reports
and/or objections from any police authority or person reported to you as the §265.00(10)
Licensing Officer purusant to NY CLS Penal §400.00(4). Additionally, please identify to me
any orally communicated information you received regarding my application including, without
limitation: (i) the name(s) and professional capacity of the reporting individual(s), (ii) the date
and time of the report(s), (ili) the sum and substance of such report(s) and (iv) copies of any
notes you made regarding the oral information you recieved in this regard. Finally, to the extent
you consulted or were guided by any legal or educational authorities or State Administrative
Procedure Act, §102(14) Guidance Documents or its like to process my application, please
identify and provide copies of such documents.

Within thirty (30) days of receiving this information from you, I will advise you on: (i)
the time I will need to gather my evidence in response to the information you have received
pursuant to NY CLS Penal § 400.00(4), (ii) the subpoenas and/or depositions I will be requesting
from you pursuant to NY CLS St Admin P Act, §304(2), (iii) the number of witnesses I expect to
call at the hearing, and (iv) consequently, the time I will be requesting for the hearing.

Yours,

Exhibit "Cc"
Case 6:19-cv-06517-FPG Document1 Filed 07/09/19 Page 19 of 19

  

3.8, PULTENEY Y SQUARE (G07) 622-8192
BATH NY 14810 Fax (607) 622-8241
Hon, Chauncey J. Watches Vivian (. Sache, Esq.
County and Family Court Judge Court Attomey
June 25, 2019

Montgomery Sthley
189 Chemung Strect #3
Coming, NY 14830

RE: NYS Pistel Permat Application

Dear Mr, Sibley:

Lam in receipt of your lecrer dated June 14, 2019 concerning the denial of your application
to obtain + pistol permir, Pursuant to your request I have scheduled a hearing on July 31, 2019 ar
10:30 a.m. in Ceamtroom C at the Steuben County Courthouse, 3 E. Pulteney Square, Bath,

New York. You should be prepared to proceed on that date with any evidence which you intend ta
present to the Court including testimony from you or any other witness concerning your application.

I have renewed your requests for information and documents and find them to be without
legal basis and therefore they ace derued.

 

Steuben County (levurt Judge

CIW frac
ec: Steuben County Pistol Penmit Cleck

Exhibit "D"
